                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

     LEON WILSON
               Plaintiff,
     v.                                                         Civil Action No.: 5:19-cv-156
     SUMMIT COUNTY,
     BATH TOWNSHIP, and
     VITO SINOPOLI, in his official                             Judge: John R. Adams
     capacity and personal capacities,
               Defendants.




                                SECOND AMENDED COMPLAINT

          1.     The suburbs of Summit County have advanced a years-long war against the

Constitutional rights of panhandlers to communicate their needs and ask for help.

       2.        Between 2013 and 2018, Summit County maintained a facially unconstitutional

anti-panhandling law that its suburban communities used to deter people from asking for help.

After the ACLU notified the County that this attempt to restrict panhandling violated the First

Amendment, the County repealed the law in October of 2018. Just weeks later, in December, the

County replaced it with a new law that imposes the same unconstitutional restrictions simply

using different language.

          3.     Summit County’s latest anti-panhandling law, Chapter 372 (the Anti-Panhandling

Law or Law) prohibits panhandling in even more areas throughout Summit County than the prior

one. In some jurisdictions, it effectively prohibits panhandling altogether in all public fora.
          4.    Bath Township is one of the jurisdictions where the Anti-Panhandling Law

effectively bans panhandling. Upon information and belief, there is no public place in all of Bath

Township where any panhandler can ask for or receive donations from passing motorists.

          5.    Plaintiff Leon Wilson panhandles in Bath to support his family. Since the Anti-

Panhandling Law passed, Bath Police have repeatedly told him that under the Law, he is not

allowed to exercise his constitutional right to ask for donations anywhere in Bath Township or he

may be arrested. Even since filing his original complaint, Bath Township Police have told him

explicitly to leave the Township and never return.

          6.    By enacting and enforcing Summit County Chapter 372, Defendants have

violated and are violating Plaintiff’s constitutional rights and the constitutional rights of many

others.

                                 JURISDICTION AND VENUE

          7.    This Court has jurisdiction over this matter pursuant to Article III of the

Constitution of the United States and 28 U.S.C. §§ 1331 and 1343(3) and (4). The relief sought

is authorized by the Constitution of the United States, 42 U.S.C. § 1983, and other law.

          8.    This Court is an appropriate venue for this cause of action pursuant to 28 U.S.C. §

1391(b)(1) and (b)(2). The actions giving rise to this suit took place in this judicial district.

Defendants Summit County and Bath Township are located within this judicial district, and

Defendant Vito Sinopoli, sued in his official and personal capacities, works in this judicial

district as well.




                                                   2
                                            PARTIES

       Plaintiff

       9.      Plaintiff Leon Wilson is a 66-year-old veteran; he served in the United States

Marine Corps and was honorably discharged. In order to raise funds to support himself and his

family, Mr. Wilson will sometimes hold a cardboard sign that states he needs help. He stands and

holds his sign in a place where vehicles are not moving, such as at stop signs or traffic lights. Mr.

Wilson does not interfere with traffic or place himself or others at risk while holding his sign. He

asks for help in this way in Bath Township, close to where he lives. He has been threatened and

made to stop expressing his needs through the Bath Police Department’s enforcement of the

Anti-Panhandling Law.

       Defendants

       10.     Defendant Summit County is a chartered Ohio government entity that, acting

through its Council, has power to enact legislation. Summit County enacted the Anti-

Panhandling Law.

       11.     Defendant Bath Township is a township incorporated in Summit County, Ohio.

Bath Township is overwhelmingly wealthy and white. In 2017, Bath Township was more than

83% white and its median household income was $102,670.Through its police, Bath has

enforced Summit County laws criminalizing panhandling for years.

       12.     Defendant Vito Sinopoli is the Chief of Police for Bath Police Department and

the Township Administrator for Bath Township. He is sued in his official and personal

capacities.




                                                 3
                                               FACTS

       Summit County’s 2013 Anti-Panhandling Ordinance

       13.     In 2013, Summit County Council adopted extensive criminal restrictions on

panhandling in all unincorporated areas of the County, including Bath Township. Bath Township

officials, including Chief Sinopoli, lobbied in favor of these restrictions.

       14.     The 2013 ordinance made it a crime to ask for a donation in groups of two or

more, or in numerous locations in the County, such as within 25 feet of any intersection.

       15.     As a content-based restriction on speech, the 2013 ordinance was a plain violation

of the First Amendment under clearly established law.

       16.     By 2016, nearby Akron had repealed its similar anti-panhandling law after it was

challenged in this Court. Fairlawn quickly did the same, as did other cities throughout Ohio and

the nation.

       17.     In fact, for the entire period that Summit County’s 2013 anti-panhandling law was

in effect, federal courts across the country repeatedly and consistently struck down similar anti-

panhandling laws. But Summit County ignored the clear repeated holdings of federal courts

throughout this period, and did not act to bring its law into compliance with the Constitution.

       18.     In August 2018, the ACLU and the National Law Center for Homelessness and

Poverty sent a letter to Summit County explaining the constitutional flaws in its 2013 ordinance.

       19.     The Summit County Prosecutor agreed that the 2013 ordinance was

unconstitutional, and on October 15, 2018, Summit County Council finally voted to repeal it.

       20.     But even after the Summit County Prosecutor concluded that the 2013 Ordinance

was unconstitutional, and even despite the unanimous weight of judicial precedent, the Bath

Township Police continued to aggressively enforce the 2013 ordinance.



                                                  4
       21.     On one day in early October, 2018, Plaintiff Leon Wilson went to a location near

a shopping plaza in Bath, and held up his sign asking for help. Defendant Sinopoli arrived and

told Mr. Wilson that he was not allowed to exercise his free speech rights in Bath Township due

to the 2013 ordinance. At that time, Defendant Sinopoli said that he “did not care” that the

County’s 2013 ordinance was being repealed.

       Summit County’s Current Anti-Panhandling Ordinance

       22.     Just weeks following the repeal of the 2013 ordinance, Summit County adopted

the current Anti-Panhandling Law, codified at Chapter 372 of the Summit County Codified

Ordinances. County Ord. 2018-521.

       23.     The current Anti-Panhandling Law, although it uses different language, is aimed

at the same objective—to exclude panhandlers from areas of Summit County for exercising their

First Amendment speech.

       24.     Defendants Bath Township and Chief Sinopoli were key lobbyists for the new

Law. On October 31, 2018, Chief Sinopoli wrote an essay in his “Bath Township

Administrator’s Corner” explaining that he was seeking the new legislation to target panhandlers

because the “practice is one that has become increasingly annoying for many people.” Also using

that platform, the Police Chief said that “many view them [panhandlers] as opportunists who

capitalize and prey on the inherent goodness of people to help others in need.” He added that he

believes “panhandling to be a rather profitable endeavor, especially during the holiday season.”

https://www.scriptype.com/2018/10/31/bath-township-administrators-corner-2/

       25.     As-introduced, the text of the Anti-Panhandling Law’s enacting ordinance, 2018-

521, specifically references panhandling multiple times. Initially, the final “whereas” paragraph

of the ordinance’s preamble read: “WHEREAS, this Council finds and determines, after



                                                5
reviewing all pertinent information, that it is necessary and in the best interest of the County to

enact Section 537.15 of the Codified Ordinances of the County of Summit entitled

‘Panhandling.’” (emphasis added). This sentence was amended before the ordinance passed to

remove the explicit reference to panhandling—though the ordinance’s operative text stayed the

same.

        26.    The ordinance’s operative text also purported to “enact[] section 537.15,”

explicitly referring to the 2013 anti-panhandling ordinance. This portion of the ordinance was not

amended and was ratified by the Summit County Council.

        27.    Upon information and belief, there was no public or expert input on the new

ordinance, and no meaningful debate. The entire formal legislative process lasted only one week.

In fact, the current Anti-Panhandling Law was passed without the three readings normally

required under the Summit County Charter for legislation.

        28.    The current Law as enacted is awkwardly drafted. It makes it a crime for any

person in a right-of-way to “engage in distribution” with a driver or occupant of a vehicle.

“Distribution” is defined as “an exchange or an attempt to exchange a physical item between two

or more persons.” Thus, a panhandler who holds up a sign and tries to receive a donation from

someone would be guilty of “distribution.”

        29.    A right-of-way is defined broadly under the Law, including the entire “area

extending to the right-of-way limits under the control of the state or local authority.” Thus the

Law applies well beyond actual roadways, including the shoulder or curb. Ord. Section 372.01.

        30.    In effect, the Anti-Panhandling Law would preclude any panhandler from

communicating with any motorist in any public space throughout entire jurisdictions, such as

Bath Township.



                                                  6
       31.     The Law also makes it a crime to “engage or attempt to engage in distribution” by

asking a person to reconsider a “no” answer to a request for donation, or touching a person’s

property without consent. Ord. Section 372.02.

     Bath’s Enforcement of the Law: “We Don’t Want You Out Here. Go Back to
Akron”

       32.     The Anti-Panhandling Law prohibits Mr. Wilson from communicating his needs

to motorists in many Summit County spaces including all of Bath Township—no matter how

safely he and motorists conduct themselves.

       33.     When they have seen him panhandling, Bath Township Police Officers have told

Mr. Wilson, “We don’t want you here. Go back to Akron.”

       34.     On multiple occasions in December 2018 and January and February 2019, Mr.

Wilson attempted to hold up his cardboard sign asking for help in Bath Township. Each time,

Bath Police Department officers told him he was not allowed to panhandle in Bath Township at

all.

       35.     On these occasions, Mr. Wilson had intentionally chosen to stand near

commercial driveways in a Bath shopping area, where he could safely communicate with

motorists in vehicles that were not moving.

       36.     This is Plaintiff’s usual practice: Typically, he stands on an elevated curb near a

stop sign on a driveway exit to a shopping plaza with a grocery store. The vehicles must come to

a complete stop at that spot, even if he were not there, and often the vehicles have to wait an

extended period for traffic to clear before moving forward. Thus Mr. Wilson is able to try to

communicate with people safely here.




                                                 7
         37.   Other times, he stands near the side of a driveway exiting another shopping plaza,

near a traffic signal. This allows him to communicate with motorists who are stopped for a red

light.

         38.   Even though his panhandling posed absolutely no public safety issue, Bath Police

Department responded quickly each time Mr. Wilson came to Bath Township. Each time, they

have used the Law to deter his speech.

         39.   On or about December 13, 2018, Bath Township Police Car #18 approached Mr.

Wilson, and an officer informed him that he could no longer receive or accept gifts or donations

from motorists, and that he could be cited, arrested, or jailed for trying to do so. The officer told

Mr. Wilson he had to leave, and pulled his cruiser in front of Mr. Wilson, blocking the street

until he was forced to go.

         40.   On or about December 19, 2018, Mr. Wilson again sought to panhandle in Bath

Township. This time, Defendant Chief Sinopoli himself approached Mr. Wilson and ordered him

to leave and never return to Bath Township. Chief Sinopoli told Mr. Wilson that his officers had

previously told him he could no longer panhandle, that panhandling was a crime, and that he

could be arrested.

         41.   Chief Sinopoli told Mr. Wilson: “I want you to leave and never come back,” and

“wherever you go in Bath, I’m going to send my officers down there.” Mr. Wilson was forced to

leave.

         42.   Even though Mr. Wilson wanted to communicate with the numerous holiday

shoppers who visit Bath Township in December, he was afraid to enter Bath at all during the

holiday season based on this threat.




                                                  8
        43.     On or about January 17, 2019, Mr. Wilson ventured again to Bath Township and

attempted to hold up his sign. Again, Chief Sinopoli approached him and asked “you’re back

again? Why do you keep coming out here? ... You aren’t going to be able to do this anymore.”

Mr. Wilson was once more forced to leave.

        44.     Finally, on or about February 17, 2019, Mr. Wilson again held up a sign near the

same stop sign in Bath Township. Two police vehicles came in response. One officer pulled his

car up to Mr. Wilson, blocking the driveway, told Mr. Wilson to leave, and the two cruisers

waited there until he did. Now, Mr. Wilson is afraid to return to the Township.

        45.     Mr. Wilson wants to return to Bath to communicate with people leaving the

shopping plaza, but is afraid to do so out of fear that the Bath Police Department will harass,

ticket, or jail him.

        46.     Mr. Wilson’s panhandling does not jeopardize traffic flow or roadway safety. In

fact, by parking their cruisers in the street, the police response to Mr. Wilson’s panhandling has

been dramatically more disruptive to traffic flow and safety than Mr. Wilson’s roadside

presence.

        47.     Summit County’s Anti-Panhandling Law on its face, and Defendants’

enforcement of it against Mr. Wilson and other residents, are unconstitutional restrictions on

speech under the First Amendment.




                                                 9
                                           CAUSES OF ACTION

                                            COUNT ONE
                     Constitutional and Civil Rights Pursuant to 42 U.S.C. § 1983
                        Violation of First Amendment and Ohio Constitution
                                       (Against all Defendants)

        48.     Speech that communicates a need, asks for help, or requests charity is fully

protected free speech under the United States and Ohio Constitutions.

        49.     By singling out expressive activity that “attempt[s] to engage in distribution,” or

“attempt[s] to exchange a physical item,” i.e., receive a donation, Summit County’s Anti-

Panhandling Law draws a distinction based on the subject matter, function, or purpose of speech,

and therefore is a content-based restriction subject to strict scrutiny.

        50.     Moreover, the Anti-Panhandling Law was transparently and expressly motivated

by a hostility towards a category of speech, namely panhandling, which also makes it a content-

based restriction subject to strict scrutiny.

        51.     The Anti-Panhandling Law also fails intermediate scrutiny. It is not narrowly

tailored to serve a significant government interest. Further, the Law does not leave ample

alternative channels for panhandling.

        52.     The Anti-Panhandling Law has harmed and continues to harm Plaintiff by

interfering with his ability to freely communicate his needs in Bath Township and in other places

in Summit County.

        53.     The Law’s unconstitutional restrictions have injured Plaintiff, making him entitled

to relief under the federal and state constitutions and 42 U.S.C. § 1983.

        54.     The Law’s unconstitutional restrictions have caused and will continue to cause

irreparable harm to the rights of the Plaintiff and others similarly situated.




                                                  10
                                  PRAYER FOR RELIEF

Plaintiff requests that this Court enter judgment against Defendants providing the following

       relief:

A.     Damages in whatever amount the Plaintiff is found to be entitled;

B.     Preliminary and Permanent Injunctive Relief

C.     Declaratory Relief;

D.     An award of interest, costs, and reasonable attorney’s fees; and

E.     Such other and further relief as the Court deems appropriate.



March 28, 2019                            Respectfully Submitted,

                                          /s/Joseph W. Mead
                                          Joseph W. Mead, trial counsel (0091903)
                                          Elizabeth Bonham      (0093733)
                                          Freda J. Levenson     (0045916)
                                          American Civil Liberties Union of Ohio Foundation
                                          4506 Chester Avenue
                                          Cleveland, OH 44103
                                          Phone: (614) 586-1958
                                          Fax: (614) 586-1974
                                          attyjmead@gmail.com
                                          ebonham@acluohio.org
                                          flevenson@acluohio.org




                                            11
